Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En este caso un policía agredió y amenazó con matar a una mujer; luego desarmó y tomó como rehén a otro poli-cía, y encañonó a otros superiores, incluyendo a un coronel de la Uniformada, todo ello sin una justificación adecuada. A pesar de la gravedad de estos actos —que ameritaban una acción administrativa inmediata— el Superintendente de la Policía mantuvo al funcionario aludido en disfrute de su cargo por espacio de nueve meses posterior al incidente delictuoso aludido, cuando al fin lo suspendió de empleo y sueldo luego de una investigación administrativa.
La investigación administrativa mencionada incluyó una citación al policía para tomarle una declaración jurada sobre el incidente en cuestión. Se le informó que la inves-tigación podría dar lugar a la formulación de cargos en su contra y que tenía derecho a representación legal durante la toma de su declaración jurada. El policía en cuestión fue ácompañado por abogado cuando compareció según citado y rehusó hacer una declaración jurada sobre el incidente.
Simultáneamente con la investigación administrativa referida, el Ministerio Público presentó cargos contra el po-licía por varios delitos, incluyendo los de amenaza, restric-*159ción de libertad y violación de la Ley de Armas de Puerto Rico, y un Tribunal de Primera Instancia determinó causa probable en todos los delitos, imponiéndole fianza al poli-cía, la cual prestó.
Frente a estos hechos contundentes, la mayoría del Tribunal sorprendentemente resuelve que el policía en cues-tión tiene derecho al pago de salarios y beneficios desde la fecha de su suspensión hasta la fecha en que finalmente se le expulsó del empleo, once meses más tarde, todo ello por-que, según la mayoría, la suspensión se hizo sin el debido proceso de ley por no haber mediado vista previa.
En otras palabras, la mayoría del Tribunal entiende que a un policía que deshonró gravemente las prerrogativas de su cargo, a quien excesiva e impropiamente se le permitió disfrutar de su sueldo y empleo durante nueve meses des-pués del descalificante incidente, se le debe compensar por once meses adicionales porque supuestamente no se ob-servó el debido proceso de ley al suspendérsele, aunque ya había mediado una acusación formal de varios delitos por los hechos ilícitos del policía. Además, existía una determi-nación judicial de causa probable respecto a la acusación, y se había celebrado una investigación administrativa sobre el incidente delictuoso, durante la cual el policía estuvo representado por un abogado, se le explicó en detalles el propósito de ésta, se le advirtió acerca de las posibles con-secuencias, y se le dio la oportunidad de expresar su ver-sión y justificación del incidente, cosa que el policía se negó a hacer.
¿CÓMO ES POSIBLE QUE EN ESTAS CIRCUNSTAN-CIAS LA MAYORÍA PUEDA ENCONTRAR UNA VIOLA-CIÓN AL DEBIDO PROCESO DE LEY?
Reiteradamente hemos resuelto que el derecho al debido procesó de ley es de naturaleza circunstancial y pragmática. Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423 (1974); Pueblo v. Andreu González, 105 D.P.R. 315 (1976); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 *160D.P.R. 521 (1993). El propio Tribunal Supremo de Estados Unidos recientemente en Connecticut v. Doehr, 501 U.S. 1, 10 (1991), reafirmó esta preclara concepción al repasar brevemente varios pronunciamientos afines suyos y seña-lar que:
These cases underscore the truism that “due process, unlike some legal rules, is not a technical conception with a fixed content unrelated to time, place and circumstances”.
En Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990), hi-cimos hincapié en que el propósito de la vista informal pre-via al despido de un empleado público es evitar que la agencia tome una decisión errónea que injustificadamente prive al empleado de su sustento diario, y que la vista debe servir como un escrutinio mínimo inicial para determinar si existe una justificación razonable para creer que los car-gos contra el empleado son ciertos. En este caso ese propó-sito se cumplió innegablemente mediante la investigación administrativa y la simultánea determinación judicial de causa probable. Cuando el Superintendente suspendió al policía de empleo habían fundamentos más que razonables para creer que los cargos eran ciertos; no había lugar para errores injustificados. En las circunstancias de este caso, pues, no hubo violación al debido proceso de ley, ni nada que justifique que continúen dispendiándose los fondos del pueblo para sostener por tanto tiempo a quien ha abusado de las prerrogativas de su cargo tan gravemente.
Los que tenemos la importantísima responsabilidad de velar por la protección de los derechos fundamentales de las personas tenemos aparejadamente también la enco-mienda de dilucidar esos derechos de manera precisa y con pleno sentido humano, no vaya a ser que los excesos en nuestro celo y las rémoras del conceptualismo resulten en un desdoro de esos derechos.
*161Como creo que la mayoría inusitadamente ha determi-nado una violación al debido proceso donde no la hay, isiento.